Exhibit 12.1 Domtar Corporation Computation of ratio of earnings to fixed charges (In millions of dollars, unless otherwise noted) Three months ended March31, March31, $ $ Available earnings: Earnings before income taxes 25 1 Add fixed charges: Interest expense incurred 17 16 Amortization of debt expense and discount — 1 Interest portion of rental expense (1) 2 2 Total earnings as defined 44 20 Fixed charges: Interest expense incurred 17 16 Amortization of debt expense and discount — 1 Interest portion of rental expense (1) 2 2 Total fixed charges 19 19 Ratio of earnings to fixed charges Interest portion of rental expense is calculated based on the proportion deemed representation of the interest component (i.e 1/3 of rental expense).
